  Case 2:20-cv-10905-GCS-APP ECF No. 1, PageID.1 Filed 04/09/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                    Civil Case No.
                   Plaintiff,
                                                    Honorable
vs.

FIFTY-SIX THOUSAND SIX
HUNDRED THIRTY DOLLARS
($56,630.00) IN U.S. CURRENCY
and NINE HUNDRED TWENTY
FOUR DOLLARS ($924.00) IN
U.S. CURRENCY,

               Defendants in rem.
_______________________________________/

                       COMPLAINT FOR FORFEITURE

      NOW COMES Plaintiff, the United States of America, by and through

MATTHEW SCHNEIDER, United States Attorney for the Eastern District of

Michigan, and GJON JUNCAJ, Assistant United States Attorney, and states upon

information and belief in support of this Complaint for Forfeiture in rem that:

                         JURISDICTION AND VENUE

      1.     This is an in rem civil forfeiture action pursuant to 21 U.S.C. §

881(a)(6).
  Case 2:20-cv-10905-GCS-APP ECF No. 1, PageID.2 Filed 04/09/20 Page 2 of 8




       2.       The Court has original jurisdiction over this proceeding pursuant to 28

U.S.C. § 1345 as this action is being commenced by the United States of America

as Plaintiff.

       3.       This Court has in rem jurisdiction and venue over this forfeiture

action, pursuant to 28 U.S.C. § 1355(b)(1)(A), as the acts giving rise to the

forfeiture occurred in the Eastern District of Michigan.

       4.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b)(2),

as a substantial part of the events or omissions giving rise to the Plaintiff’s claims

occurred in the Eastern District of Michigan.

       5.       Venue is also proper before this Court pursuant to 28 U.S.C. §

1395(b), as the Defendant in rem was found and seized in the Eastern District of

Michigan.

                               DEFENDANTS IN REM

       6.       The Defendants in rem in this action consist of the following:

                      a.     $56,630.00 in U.S. Currency;

                      b.     $924.00 in U.S. Currency.

       All items listed in paragraph no. 6 shall hereafter collectively be referred to

as the “defendant currency.”

       7.       The defendant currency is maintained in the custody of the United

States Marshals Service.


                                            2
  Case 2:20-cv-10905-GCS-APP ECF No. 1, PageID.3 Filed 04/09/20 Page 3 of 8




                  STATUTORY BASIS FOR CIVIL FORFEITURE

      8.     Title 21, United States Code, Section 881, governs the civil forfeiture

of property which constitutes or is derived from the proceeds of narcotics crimes,

or which was used to facilitate narcotics crimes:

             The following shall be subject to forfeiture to the United States
             and no property right shall exist in them….[a]ll moneys,
             negotiable instruments, securities, or other things of value
             furnished or intended to be furnished by any person in
             exchange for a controlled substance or listed chemical in
             violation of this subchapter, all proceeds traceable to such an
             exchange, and all moneys, negotiable instruments, and
             securities used or intended to be used to facilitate any violation
             of this subchapter.
             21 U.S.C. § 881(a)(6).

                   FACTUAL BASIS FOR CIVIL FORFEITURE

      9.     Plaintiff asserts that the defendant currency is forfeitable to the United

States of America as property which was furnished, or was intended to be

furnished, in exchange for a controlled substance; as proceeds traceable to such an

exchange; and/or as monies which were used or were intended to be used to

facilitate a violation of Title 21 of the United States Code and are, therefore,

subject to seizure and civil forfeiture pursuant to 21 U.S.C. § 881(a)(6).

      10.    The facts supporting these evidentiary determinations include, but are

not limited to, the following:

             a.      On October 29, 2019, a federally authorized search warrant was

executed at a residence located at XXX46 Gardendale Street, Detroit, Michigan.
                                           3
  Case 2:20-cv-10905-GCS-APP ECF No. 1, PageID.4 Filed 04/09/20 Page 4 of 8




Steven Pettway and Tiara Reese occupied the residence and were present during

the execution of the search warrant by law enforcement officers. During the search

of the home law enforcement officers discovered and seized the defendant

currency. Narcotics and other material related to drug trafficking was also seized

from the home.

              b.   The master bedroom of the home contained men’s clothing and

men’s shoes situated under the bed. Additionally, a prescription pill bottle bearing

the name of “Steven Pettway” was located on a nightstand closest to the entrance

of the master bedroom. In the top drawer of the same nightstand law enforcement

officers located a bag that contained approximately 32.1 gross grams of a

substance containing heroin and fentanyl. From the same drawer law enforcement

officers also located and seized U.S. currency. Under the bed in the master

bedroom, on the side of the bed closest to the bedroom’s doorway, a .40 caliber

semi-automatic handgun was located along with a magazine containing

ammunition.

              c.   The defendant $924.00 was seized from Pettway’s wallet,

which was located on his person.

              d.    Law enforcement officers also located narcotics processing

materials, narcotics, and U.S. currency from the basement of XXX46 Gardendale

Street. This included a large press (“Jack Puck” The Smart Press), four (4) scales


                                          4
  Case 2:20-cv-10905-GCS-APP ECF No. 1, PageID.5 Filed 04/09/20 Page 5 of 8




containing suspected heroin residue, and a Magner 35 money counter. From a

duffel bag in the basement, law enforcement seized cutting agents, approximately

274 grams of heroin, separated in plastic bags and paper, and approximately 100

grams of cocaine. Law enforcement officers also seized U.S. currency from a

white plastic bag located in a black “High Sierra” backpack on the basement floor.

             e.    The U.S. currency seized from the master bedroom (referenced

in paragraph “b” above) and the U.S. currency seized from the basement, totaled a

combined $56,630.00. This is the defendant $56,630.00.

             f.    Steven Pettway was arrested on October 29, 2019, by the Drug

Enforcement Administration (DEA). Pettway, after being advised of his rights,

signed a “waiver of rights” and agreed to freely and voluntarily answer questions

without a lawyer present. Steven Pettway admitted to law enforcement officers that

he is engaged in narcotics trafficking and that all of the currency seized from the

Gardendale location on October 29, 2019 was drug proceeds. Pettway also

admitted the suspected narcotics seized were in fact narcotics.

             g.    The defendants in rem, comprising of defendant $56,630.00 and

defendant $924.00 were furnished or intended to be furnished in exchange for a

controlled substance, and/or because it constitutes proceeds traceable to such an

exchange, and/or because it represents moneys used or intended to be used to




                                          5
  Case 2:20-cv-10905-GCS-APP ECF No. 1, PageID.6 Filed 04/09/20 Page 6 of 8




facilitate a violation of Title 21 of the United States Code, and is therefore

forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(1)(6).

                                       CLAIM

      11.    The United States hereby incorporates by reference, repeats and re-

alleges each and every allegation set forth in Paragraphs 1 through 10 above,

including all subparagraphs therein.

      12.    The defendant currency is forfeitable to the United States of America

pursuant to 21 U.S.C. § 881(a)(6) because it is property which was furnished or

was intended to be furnished in exchange for a controlled substance in violation of

Title 21 of the United States Code, and/or because it constitutes proceeds traceable

to such an exchange, and/or because it represents moneys used or intended to be

used to facilitate a violation of Title 21 of the United States Code.

                                       RELIEF

      WHEREFORE Plaintiff, the United States of America, respectfully requests

that a Warrant of Arrest for the defendant currency be issued; that notice be given

to all interested parties to appear and show cause why the forfeiture should not be

decreed; that judgment be entered declaring that the defendant currency be

condemned and forfeited to the United States of America for disposition according

to law; and that the United States of America be granted such other further relief as




                                           6
  Case 2:20-cv-10905-GCS-APP ECF No. 1, PageID.7 Filed 04/09/20 Page 7 of 8




this Court may deem just and proper, together with the costs and disbursements of

this action.

                                     Respectfully submitted,

                                     MATTHEW SCHNEIDER
                                     United States Attorney


                                     s/Gjon Juncaj
                                     GJON JUNCAJ
                                     Assistant United States Attorney
                                     211 W. Fort Street, Suite 2001
                                     Detroit, Michigan 48226
                                     Phone: (313) 226-0209
                                     E:mail: gjon.juncaj@usdoj.gov
Dated: April 9, 2020                 (P-63256)




                                        7
  Case 2:20-cv-10905-GCS-APP ECF No. 1, PageID.8 Filed 04/09/20 Page 8 of 8




                                 VERIFICATION


      I, Brian Sznyr, state that I am a Task Force Officer with the U.S. Drug

Enforcement Administration. I have read the foregoing Complaint for Forfeiture

and declare under penalty of perjury that the facts contained therein are true and

correct based upon knowledge possessed by me and/or upon information received

from other law enforcement officers.



                                       __________________________________
                                       Brian Sznyr, Task Force Officer
                                       U.S. Drug Enforcement Administration

Dated: April ___,
               9 2020




                                          8
